In Mandamus. On respondents’ motions to dismiss. Motions granted. Cause dismissed. On relators’ motion to amend complaint and join respondent. Motion denied. O’Connor, C.J., and O’Neill, Fischer, and DeWine, JJ., concur. O’Donnell, J., dissents and would deny the motions to dismiss, grant the motion to amend complaint and join respondent, and grant an alternative writ. Kennedy and French, JJ., dissent in part and would grant relators’ motion to amend complaint and join respondent and would order joined respondent to file an answer to the amended complaint or a motion to dismiss within 21 days of the filing of the complaint.